545



              OFFICE   OF   THE   AlTORNEY    GENERAL    OF TEXAS
                                     AUSTIN
 GROVER SELLERS
 ATrORNEY GLNIIAL


                                                                   I’
                                                                  ,I-
Hon. ChnrlseR. Martin                                            )
county huaitor
Harrison county
M*rrhall,Tex88
DWf sira




           ‘Tb County Xrylnoem
      Texas cm plamdig 8 state
      waoo, Texas, in the near r
      working out way8 or                               or tbr
      in road work, 0
                                                    r logallyapprove
                                                    srioamr8'oou.rta
                                                    ln attenaiagruoh

                                              I a 00~    0r linitbd     j~ridi0-
                                              oonrorrcrd
                                                       upon it by the coa-
                                        State bT expmsr toraw or by inplioa-
                                      t, 173 S.W. 308; Ulllsr v. Brown, 216
                                      County, 11b S.'X.ed 479; rJalvrrton,
                                     ounty, lb7 S.T. Zd 1084; 11 TOX. Jur.

                                                        mrl8lona of the Yard-
Taxaa, Regular9o~alon,4Wd Logirlatum, 19Jlj aa wall ae4 the pro-
ticlionsor the gaeaml road law, and M are unable to find any
provirloanhioh suthoritorthe conmt.rrlonmw*   court or Harrlaon
County to rxpand oormty funds ia paymaat Of a olalm for tmvellng
rxpm8ar 0r the oharaater mentionedln your lottar.
                                                              546



Hon. Charles Ii.'%rtia - Page E


          In rier of the above ana r0r6g0ing, it ia OUT op*tiion
that you cannot legallya?prOve the olai5 aoverlngthe Cymtp
b&,“yr*e expeheeein attendingthe meeting mterrea t* in your
       .                                              c”
                                      Your8 very truly
                                  ATTOP~Y   LJLERnLO?,TEXAS




JAE:djm
              .